NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THE VENICE GRIND, LLC, a California             No.    18-56495
Limited Liability Company,
                                                D.C. No.
                Plaintiff-Appellant,            2:18-cv-05690-SJO-MAA

 v.
                                                MEMORANDUM*
CITY OF LOS ANGELES, a municipal
corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                            Submitted March 2, 2020**
                              Pasadena, California

Before: HURWITZ and FRIEDLAND, Circuit Judges, and KORMAN,*** District
Judge.

      The Venice Grind, LLC, which operates a coffee shop, challenges the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
reconfiguration of vehicle traffic and bike lanes, pursuant to a plan called a “road

diet,” on a stretch of Venice Boulevard that the coffee shop abuts. The Venice

Grind alleges that the City of Los Angeles’s acquisition of the stretch of road from

the State of California and subsequent implementation of the road diet was a taking

in violation of the Fifth Amendment and deprived The Venice Grind of procedural

due process in violation of the Fourteenth Amendment. The district court granted

the City’s motion to dismiss the operative amended complaint.1 Reviewing de

novo, and considering any grounds supported by the record, see Tritz v. U.S. Postal

Serv., 721 F.3d 1133, 1136 (9th Cir. 2013), we affirm.

      1. The district court did not err in dismissing The Venice Grind’s takings

claim. Because the claim clearly fails, we exercise our discretion to address it on

the merits, without regard to whether it is prudentially ripe. See Guggenheim v.

City of Goleta, 638 F.3d 1111, 1118 (9th Cir. 2010) (en banc); see also Williamson

Cty. Reg’l Planning Comm’n v. Hamilton Bank, 473 U.S. 172, 186 (1985),

overruled in part by Knick v. Township of Scott, 139 S. Ct. 2162 (2019).2

      We hold that The Venice Grind has not plausibly alleged a property interest


      1
         The district court also declined to exercise supplemental jurisdiction over
state law claims in the amended complaint. The Venice Grind does not contest that
dismissal on appeal.
       2
         Because we do not reach the issue of prudential ripeness, and in light of the
Supreme Court’s issuance of its decision in Knick, we deny as moot the City’s
Motion to Take Judicial Notice of records filed before the Supreme Court while
that matter remained pending. See Dkt. No. 15.

                                          2
in the property purportedly taken for public use without just compensation.

Vandevere v. Lloyd, 644 F.3d 957, 963 (9th Cir. 2011). The Venice Grind has no

property interest under California law in the maintenance of the flow of traffic on

the street its coffee shop abuts or in the business it derives from that traffic. See

Rose v. State, 123 P.2d 505, 519 (Cal. 1942); Liontos v. Cty. Sanitation Dists., 72
Cal. Rptr. 2d 107, 108 (Ct. App. 1998). Neither California Streets and Highways

Code § 5610 nor California Civil Code § 831 warrant a different conclusion. See

Jordan v. City of Sacramento, 56 Cal. Rptr. 3d 641, 643-44 (Ct. App. 2007)

(explaining the limited reach of section 5610); Machado v. Title Guar. & Tr. Co.,

99 P.2d 245, 246-47 (Cal. 1940) (interpreting section 831 not to create a right to

possession or occupancy of any part of a public street).

      2. For similar reasons, the district court did not err in dismissing The

Venice Grind’s due process claim. Because The Venice Grind failed to allege the

existence of a protected property interest, it has not plausibly alleged that it was

deprived of such an interest without due process of law. See Roybal v. Toppenish

Sch. Dist., 871 F.3d 927, 931-32 (9th Cir. 2017).

      AFFIRMED.




                                           3